Citation Nr: 1416277	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-50 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to total disability for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously considered this issue and remanded to the Agency of Original Jurisdiction for an additional examination and opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On remand, the Board directed that an examiner was to determine whether the Veteran's service connected disabilities of bilateral hearing loss, tinnitus, bilateral otitis media, and bilateral perforated membranes render him unable to secure or follow substantially a gainful occupation.  The RO obtained an examination and opinion by a VA provider in June 2012 and the examiner addressed the Veteran's disabilities of bilateral otitis media and bilateral perforated membranes but not his hearing loss or tinnitus disabilities.  The prior opinions on the effect of hearing loss and tinnitus on employability are not adequate.  As such, additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2. Then, forward the claims file to the June 2012 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's employability and answer the following:

a. What are the functional impairments or limitations of the Veteran's service-connected disabilities?  
b. What type of work is the Veteran capable of completing when considering his service-connected disabilities?

The examiner should provide detailed rationale for his/her opinion.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. Then, review the opinion given by the examiner to ensure it complies with the remand directives.  If not, return the case to the examiner for an addendum opinion.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


